 SWIFT & COMPANY33ical employees, watchmen, guards, machine tenders, and other super-visors as defined in the Act.[Text of Direction of Election omitted from publication in thisvolume.]SWIFT &COMPANYandUNITED PACKINGHOUSE WORKERS OF AMERICA,CIO, PETr o nut.CaseNo. 17-RC-1374.October 01, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Eugene Hoffman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmedPursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Styles, and Peterson].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.'4.The appropriate unit :The Petitioner seeks a unit of all production and maintenanceemployees at the Employer's plant in Kansas City, Missouri, in-cluding plant cafeteria employees, hourly paid scalers and orderfillers in the city sales department, hourly paid dock checkers, hourlypaid scalers, hourly paid storeroom employees, and all dressing roomattendants, excluding truck drivers and dispatchers, weekly paiddock checkers, weekly paid scalers, weekly paid storeroom employees,all office and clerical employees, plant clerks, employees in the em-"Due to extenuating circumstances,the hearing officer grantedthemotionof Inter-national Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,Department Store, PackageGrocery,Paper House, Liquor and Meat Drivers, Helpers andWarehousemen, Local No. 955,AFL, to intervenein this proceeding contingent upon theproduction of a current showing of interest within 2 days of the close of the hearing.As this organization has failed to produce the requisite showing within the allotted time,the motion to intervene is denied.Boeing Airplane Company,86NLRB 368.' In its brief,the Intervenor,National Brotherhood of Packinghouse Workers, LocalNo. 12,CUA, questionedthe compliance status ofthe Petitioner.The fact ofcomplianceby a labor organization which is requiredto comply3s a matter for administrative de-termination and is not litigableby the parties.Moreover,the Board is administrativelysatisfied that the Petitioner is in compliance.Swift & Company,94 NLRB 917.101 NLRB No. 2. 34DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees' store,researchlaboratory employees, brick masons,draftsmen,standardsdepartment employees, plant protectionemployees(police-men, bell pullers,firemen,and watchmen),and supervisors asdefined in the Act. The Intervenor and the Employer contend thatthe existing production and maintenance unit for which the Inter-venor has bargained since 1943, which includes truck drivers and dis-patchers and weekly paid dock checkers and scalers, but excludesdressing room attendants, is appropriate.Truck drivers:The Employer employs approximately 50 truckdrivers in its auto department, in addition to 3 dispatchers who areoccasionally required to do driving work.These employees, whodeliver the Employer's meat and meat products into Kansas Cityand the surroundingareas, areon a plant-wide senioritylist andare entitled to replace production employeesin case of reductions inforce; they receive the same fringe benefits as the employees in theproduction unit; and the truck drivers and the production em-ployees are interchanged.Moreover, no labor organization seeks torepresent these individuals in a separate unit.' In view of these cir-cumstances, and the facts that the truck drivers and dispatchers havebeen bargained, for as part of the plant-wide unit over a 10-yearperiod, and are included in production units at other plants of theEmployer,4 we shall include them in the unit eDressing room attendants:The Employer would exclude 10 dress-ing roomattendants from the unit on the ground that they are watch-men.The Petitioner would include these individuals.The Inter-venor takes no position with respect to their unit placement.The Employer has eight male and twofemaledressingroomattend-ants.The two female employees,who arecalled matrons,and sixof the male employees work during the day and are assigned to par-ticular dressingrooms.The remaining two attendants work on thenight shift.In addition to these employees, the Employer employsguards who are stationed at the entrances to the plant, and watchmenwho make periodictoursof the plant, including the dressing rooms.All of these individuals are supervised by the chief of plantpolice.According to the testimony of the plant superintendent, the dayshift attendantsand matronsspend from 25 to 35 percent of their timecollecting the soiled work clothes of the production employees, im-pressing laundry marks upon them, delivering themto a centrallaundry pickup station, and returning the laundered clothing to thedressing rooms.In addition, they supervise the dressingroom lockers' Local No. 955 of the Teamsters, whose intervention hereinhas been denied,sought tosever the truck drivers and dispatchers from the plant-wide unit.4 Under the most recent masteragreementbetween theIntervenorand theEmployer,seven out of nine production and maintenance units covered include truck drivers.5Wilson & Co., Inc.,80 NLRB 1466. SWIFT & COMPANY35and providesupplies.The balanceof their timeis spentperforminggeneralcleaning duties in thedressing rooms,and in the enforcementof plant rulesand regulations.However, therecord isdevoid of anyevidence as to the portion of time which is allocated to eachof theselatter functions.With respect to the two night shift attendants, alltheir time is devoted tocleaning work.In view of the foregoing,it seems clearthat, despite their super-vision by the chief of plant police, the two night attendantsperform nomonitorial duties normally performed by watchmen.Moreover, weare not satisfied from the record as a whole that the remaining dressingroom attendants and matrons spend more than 50 percent of their timein work that is covered by the statutory description of "guards" inSection 9 (b) (3) of the Act.Accordingly, we find that the dressingroom attendants are not watchmen within themeaningof the Act, andwe shall therefore include them in the unit.'Docle checkers and scalers:There are approximately 20 employeesin each of these classifications.The checkers, whose workis confinedto the 3 loading stations at the plant, record the numbers and weightsof products on package labels, and mark each package to indicate theyhave been checked.The scalers weigh the meat products which havebeen received or are ready to be shipped, and keep records of suchweights.The Employer has, among bothclassifications,some em-ployees who are paid on an hourly basis and some whoare paidweekly.The Petitioner contends that only those who are hourly paid shouldbe included in the plant-wide unit.The Intervenorand the Em-ployer urge that, in view of thebargaininghistory, both the hourlyand weekly paid employees in these classifications should be included.So far as appears, the weekly paid checkersand scalersperformthe same functions and duties as those who are hourly paid.As thedifference in the manner of payment appearsto arisefrom historicalor administrative reasons, rather than froma difference in functions,we perceiveno reasonfor distinguishing for representationpurposesbetween the hourly paid checkersand scalersand those who are paid bythe week.7Accordingly, we shall include the weeklypaid checkersand scalersin the unit.,,We find that all productionand maintenanceemployees at theEmployer's plantin KansasCity,Missouri, including truck drivers" SeeWilson t Co., Inc.,81 NLRB 504, 506.'The Petitioner apparently argues that because only the hourlypaidemployees in themechanical storeroom have been bargained for and are now sought to be included by theIntervenor and the Employer, the hourly paid checkersand scalers shouldbe similarlytreated.We find,however, that the functions and duties of the hourly and weekly paidstoreroom employees differ in that the former receive and dispense clothing and othersupplies,while the work of the latter is confined to keeping records and performing otherclerical duties.sWilson & Co , Inc.,80 NLRB 1466;Agar Packing & Provision Corporation,62 NLRB358.242305-53-4 36DECISIONS OF NATIONAL LABOR RELATIONS BOARDand dispatchers, plant cafeteria employees, hourly paid scalers andorder fillers in the city sales department, hourly and weekly paid dockcheckers, hourly and weekly paid scalers, hourly paid storeroom em-ployees, and all dressing room attendants, excluding weekly paidstoreroom employees, all office and clerical employees, plant clerks,employees in the employees' store, research laboratory employees,brick masons, draftsmen, standards department employees, plant pro-tection employees (policemen, bell pullers, firemen, and watchmen),and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]KNOx GLASS BOTTLE COMPANYandLODGENo. 1597,INTERNATIONALASSOCIATIONOF MACHINISTS,AFL, PETITIONER.Case No. 15-RC-755.October 21, 1952Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before J. Mart Mitchell, hearingofficer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Houston, Murdock, and Styles].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The Petitioner, and Glass Bottle Blowers Association of theUnited States and Canada, A. F. of L., Local No. 230, herein calledthe Intervenor, are labor organizations claiming to represent certainemployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act4.The appropriate unit :1We rejectas without merit the Employer's contention that the Petitioner's failure tosubmit a showing ofinterestafter thefiling of the instant petitionconstituteda fatal de-fect.An adequate and sufficiently current showing of interest was already on file withthe Boardin connection with a previous petition of the Petitioner(which was withdrawn)filed about1% monthsbefore the present petition.Moreover,the question of a showingof representativeinterest is entirely an administrative matter not litigable by the partiesat the hearing.100 NLRB No. 14.